          Case 1:17-cv-02363-RC Document 27 Filed 01/22/20 Page 1 of 2



                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GIFFORDS LAW CENTER TO PREVENT
 GUN VIOLENCE,

                    Plaintiff,

                       vs.                         Case No. 17-2363 (RC)

 BUREAU OF ALCOHOL, TOBACCO,
 FIREARMS AND EXPLOSIVES,

                   Defendant.



                                 STIPULATION OF DISMISSAL

       Plaintiff, Giffords Law Center to Prevent Gun Violence, and Defendant, the Bureau of

Alcohol, Tobacco, Firearms, and Explosives, hereby stipulate to the dismissal of this matter, with

each side to bear its own costs and fees, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure.

January 22, 2020                      Respectfully submitted

                                      /s/ Robin F. Thurston
                                      Robin F. Thurston (D.C. Bar No. 1531399)
                                      Democracy Forward Foundation
                                      P.O. Box 34553
                                      Washington, DC 20043
                                      (202) 448-9090
                                      rthurston@democracyforward.org

                                      J. Adam Skaggs (pro hac vice)
                                      Giffords Law Center to Prevent Gun Violence
                                      223 West 38th St. #90
                                      New York, NY 10018
                                      (917) 680-3473
                                      askaggs@giffords.org

                                      Counsel for Plaintiff
Case 1:17-cv-02363-RC Document 27 Filed 01/22/20 Page 2 of 2




                     JESSIE K. LIU,
                     D.C. BAR # 47284
                     United States Attorney
                       for the District of Columbia

                     DANIEL F. VAN HORN
                     D.C. BAR # 924092
                     Chief, Civil Division


                     /s/ Marina Utgoff Braswell
                     MARINA UTGOFF BRASWELL
                     D.C. Bar # 416587
                     Assistant United States Attorney
                     United States Attorney’s Office
                     555 4th Street, N.W. – Civil Div. Washington, D.C.
                     20530
                     (202) 252-2561
                     Marina.Braswell@usdoj.gov

                     Counsel for Defendant




                               2
